The decision of the court holds that the owner of an automobile is responsible under the doctrine of respondeat superior on the ground that his brother Joe who had been driving the car "to see how it operated" was his agent while negligently opening the door to the left of the driver's seat while getting out of the car after he had parked it and brought it to complete and permanent rest in a proper place.  I dissent because in opening the door Joe was not doing anything for the owner of the car, but was acting solely on his own behalf.  By the very definition of "agency" quoted in the court's opinion from the Restatement, 1 Agency, sec. 1 (1), to be the agent of another one must be "acting in his *Page 49 
[the other's] behalf."  Joe's agency terminated when the car came fully and finally to rest.  He was not then operating the car at all and agency existed only while he was operating it.
Restatement, 1 Agency, sec. 35, is quoted as governing the instant case.  The rule there stated is not' applicable because driving a car "to see how it operated" is not a "transaction" within the meaning of the word as used in the section.  The word "transaction," as the notes under the section show, refers to business dealings; it refers to matters growing out of contractual relations; not to acts constituting torts.
The opinion quotes from the opinion of the trial judge and adopted his notion that Joe was to drive the car during the entire trip.  Not so.  There is nothing in the evidence expressing such intention or warranting such inference.  Joe was not the owner's agent "to transport the defendant and brother [Joe] to have dinner downtown with the defendant's wife." The purpose and entirety of the trip had nothing whatever to do with Joe's driving the car or with his agency in driving it. Joe was the owner's agent in operating the car while he was operating it and was not his agent any further or for any other purpose.
The opinion of the court argues that as the owner permitted Joe to drive the car he permitted him to open the door to get into the driver's seat and to open it to get out of it.  This is quite true but that permission does not make him liable for Joe's negligence in opening the door.  If it does it makes a host liable for a guest's negligence in opening a door of a car to get out when the guest is sitting on the right side of the driver's seat or in the back seat of a four-door car.  Manifestly the host is not so liable.  When Joe had brought the car to final rest he had the status any other guest would have had who had been invited to dinner with the owner.
The question is so simple that argument is idle.  The question merely is:  When one is not acting in behalf of another, is he the agent of the other?  See definition of "agency" in *Page 50 
Restatement above stated and quoted in the opinion of the court.  In other words, when one is not an agent is he an agent? To state the question is to answer it.
I am authorized to state that Mr. Justice FRITZ concurs in this dissent.